Case 7:20-cv-10287-VB Document 15 Filed 04/06/21 Page 1 of 4

 

UNITED STATES DISTRICT COURT en wee eee |
SOUTHERN DISTRICT OF NEW YORK EO

 

 

 

pe cene enone -- --- penne X
JESUS FERNANDEZ,
Plaintiff,
v.
: AMENDED ORDER OF
JOHN OR JANE DOE, M.D., and : SERVICE
SUPERINTENDENT, Downstate Correctional
Facility, : 20 CV 10287 (VB)
Defendants. :
vote eee een ceeennes x

 

Plaintiff, proceeding pro se and in forma pauperis, brings claims under 42 U.S.C. § 1983
for violations of his constitutional rights.

On January 5, 2021, plaintiff filed an amended complaint. (Doc. #5).

On February 3, 2021, the Court issued an Order of Service ordering the Office of the
New York State Attorney General (“NYAG”) to ascertain the identity and address of the “M.D.
John or Jane Doe” who was responsible for plaintiff's medical screening and physical
examination upon his entry into the Downstate Correctional Facility on a date in January or
February 2018. (Doc. #8). The Court ordered that within thirty days of receiving this
information, plaintiff must file a second amended complaint naming the John or Jane Doe
defendant. (Id.).

On April 5, 2021, NYAG provided the name and address of the “M.D. John or Jane
Doe.” (Doc. #14). According to NYAG, the most likely identity of the “Jane Doe” defendant is
Physician’s Assistant Maria Badami. (1d.).

The Court will direct the Clerk to replace defendant “M.D. John or Jane Doe” on
the docket with “Maria Badami, Physician’s Assistant” Accordingly, it is HEREBY

ORDERED, plaintiff shall NOT file a second amended complaint.
Case 7:20-cv-10287-VB Document 15 Filed 04/06/21 Page 2 of 4

In addition, to allow plaintiff to effect service on defendant P.A. Badami through the U.S.
Marshals Service, the Clerk of Court is instructed to fill out a U.S. Marshals Service Process
Receipt and Return form (“USM-285 form”) for defendant P.A. Badami. The Clerk of Court is
further instructed to issue a summons listing defendant P.A. Badami and deliver to the Marshals
Service all paperwork necessary for the Marshals Service to effect service upon defendant P.A.
Badami. The service addresses for this defendant is appended to this Order.

It is plaintiff’s responsibility to ensure that service is made within 90 days of the date the
summons is issued and, if necessary, to request an extension of time for service. See Meilleur v.
Strong, 682 F.3d 56, 63 (2d Cir. 2012).

Plaintiff also must notify the Court in writing if plaintiff’s address changes, and the Court
may dismiss the action if he fails to do so.

CONCLUSION

The Clerk is directed to terminate “John or Jane Doe” as a defendant from the docket and
to add to the docket defendant Maria Badami, Physician’s Assistant.

The Court directs the Clerk of Court to complete the USM-285 form with the address for
the listed defendant and deliver all documents necessary to effect service on defendant P.A.
Badami to the U.S. Marshals Service.

Chambers will mail a copy of this Order to plaintiff at the address on the docket.

 
Case 7:20-cv-10287-VB Document 15 Filed 04/06/21 Page 3 of 4

The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this Order would
not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an
appeal. Cf. Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

Dated: April 5, 2021
White Plains, NY

SO ORDERED:

Vu,

Vincent L. Briccetti
United States District Judge

 
Case 7:20-cv-10287-VB Document 15 Filed 04/06/21 Page 4 of 4

APPENDIX

1) Maria Badami, PA
Downstate Correctional Facility
121 Red Schoolhouse Rd.
Fishkill, NY 12508
